 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8      MARCUS T. REUM, SR.,
                                                               CASE NO. 3:19-cv-06177-RJB
 9                              Plaintiff,
                                                               ORDER ON MISCELLANEOUS
10              v.                                             MOTIONS AND GRANTING
                                                               LEAVE TO AMEND
11      ZENON OLBERTZ,

12                              Defendant.

13          The District Court has referred this matter to the undersigned pursuant to General Order

14   02-19. Before the Court is plaintiff’s application to proceed in forma pauperis (Dkt. 1), Proposed

15   Complaint (Dkt. 1-1), Proposed Motion to Remove Vehicle Interlock Device and Return of

16   Personal Property (Dkt. 1-3), and Motion to Seal “Judicial Notice” (Dkt. 2).

17          Because plaintiff seeks to proceed IFP, his complaint is subject to sua sponte dismissal if

18   it fails to state a claim upon which relief is granted. See 28 U.S.C. § 1915(e)(2). However,

19   because plaintiff is pro se, if the complaint is subject to dismissal, the Court will afford him the

20   opportunity to amend his complaint unless it is clear that no amendment could save the

21   complaint. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

22                                              DISCUSSION

23          Plaintiff filed his complaint on December 6, 2019 alleging multiple claims arising from

24   an arrest. Plaintiff states that he “was unlawfully taken into custody by agents of the Gig Harbor

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 1
 1   Police Department and carried away against his will, his blood unlawfully collected, his vehicle

 2   unlawfully impounded, and his person unlawfully imprisoned.” Dkt. 1-1, at 3. This incident led

 3   to “the installation of the Smart Lock Interlock device without jurisdiction and/or justification to

 4   do so[.]” Dkt. 1-1, at 3. Plaintiff’s claims are discussed further in section four, infra.

 5           I.      In Forma Pauperis Application

 6           Plaintiff seeks to proceed in forma pauperis (“IFP”). Plaintiff’s application does not state

 7   whether or not plaintiff is married, and if so, whether his spouse has income. Dkt. 1, at 1.

 8   Plaintiff states that he is unemployed and does not list his last date of employment or last

 9   monthly salary. Dkt. 1, at 1.

10           However, in his filing entitled “Judicial Notice” (Dkt. 3), plaintiff included a financial

11   waiver for his municipal court filing which supplies conflicting information. See Dkt. 3, at 15-16.

12   That document, executed on April 24, 2019, states that plaintiff is self-employed with a gross

13   monthly income of $900, and a VA pension of $523. Dkt. 3, at 16. Plaintiff also states total

14   household expenses totaling $3,440 and that he supports three minor children. Dkt. 3, at 16.

15           To be clear, this Court recognizes that circumstances change and is merely seeking to

16   clarify the discrepancy. To proceed in forma pauperis, plaintiff should provide information to

17   this Court regarding any spouse, spousal income, dependents, and self-employment information.

18   Then the Court will further consider the application.

19           II.     Form of Complaint

20           The first page of plaintiff’s complaint appears to use a form previously filed with the

21   Superior Court of Washington for Pierce County. See Dkt. 1-1, at 1. On his civil cover sheet,

22   plaintiff checked boxes under the category of “Prisoner Petitions.” However, it is unclear

23   whether or not plaintiff is incarcerated, as he seeks removal of a vehicle interlock device. To file

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 2
 1   a claim in federal court, plaintiff must direct his claims to the federal district court and must

 2   allege a claim that can be brought in federal court. The proper forms and information for pro se

 3   filers, including a pro se handbook, can be found on the district court’s website at

 4   https://www.wawd.uscourts.gov/representing-yourself-pro-se.

 5          Plaintiff also appears to allege a § 1983 civil rights claim, “which grants federal district

 6   courts original jurisdiction over cases ‘arising under the Constitution, laws, or treaties of the

 7   United States.’” Wright v. Associated Ins. Companies, Inc., 29 F.3d 1244, 1250 (7th Cir. 1994)

 8   (quoting 28 U.S.C. § 1331). The requirements for bringing a § 1983 claim are discussed below.

 9          III.    Defendants

10          Plaintiff names as defendants Gig Harbor Municipal Court Judge Zenon Olbertz, Gig

11   Harbor prosecutor Stan Glisson; The City of Gig Harbor; and Smart Start, Inc. See Dkt. 1-1, at 1.

12   Thereafter, plaintiff identifies defendants as “Defendant A” through “Defendant D.” See Dkt. 1-

13   1, at 1. In his amended complaint, plaintiff should refer to defendants by a name which identifies

14   and describes the defendant, rather than “Defendant A." For example, plaintiff could use

15   “defendant Glisson” or “defendant Smart Start.”

16          Plaintiff should consider the following information regarding immunities and liability

17   when amending his complaint:

18          Judges are absolutely immune from damages for judicial acts taken within the jurisdiction

19   of their courts. Mullis v. United States Bankruptcy Court, 828 F.2d 1385, 1390 (9th Cir. 1987);

20   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986). Even grave procedural errors or acts in

21   excess of judicial authority do not deprive a judge of this immunity. Stump v. Sparkman, 435

22   U.S. 349, 355-57 (1973). As long as the judge’s ultimate acts are judicial actions taken within

23   the court’s subject matter jurisdiction, immunity applies. Ashelman, 793 F.2d at 1078.

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 3
 1           Prosecutors are also entitled to absolute immunity from liability for damages under §

 2   1983. Imbler v. Pachtman, 424 U.S. 409, 427 (1976). Prosecutorial immunity protects a

 3   prosecutor who “acts within his or her authority and in a quasi-judicial capacity.” Kalina v.

 4   Fletcher, 522 U.S. 118 (1997). If the prosecutor acts as an advocate “‘in initiating a prosecution

 5   and in presenting the State’s case,’” absolute immunity is warranted. Ybarra v. Reno

 6   Thunderbird Mobile Home Village, 723 F.2d 675, 678 (9th Cir. 1984) (quoting Imbler, 424 U.S.

 7   at 430-31).

 8           A prosecuting attorney who initiates and prosecutes a criminal action is immune from a

 9   civil suit for money damages under 42 U.S.C. § 1983. Imbler v. Pachtman, 424 U.S. 409, 431

10   (1976). Absolute immunity applies only if the challenged activity is intimately associated with

11   the judicial phase of the criminal process. Id. at 430. Prosecutors are absolutely immune for

12   quasi-judicial activities taken within the scope of their authority. Ashelman v. Pope, 793 F.2d

13   1072, 1078 (9th Cir. 1986). A prosecutor’s activities in connection with the preparation and

14   filing of charges are protected by absolute immunity. Kalina v. Fletcher, 522 U.S. 118, 126

15   (1997). Neither a conspiracy nor a personal interest will pierce a prosecutor's absolute

16   immunity. Ashelman, 793 F.2d at 1078. Prosecutorial immunity extends to the process of plea

17   bargaining as an integral part of the judicial process. Miller v. Barilla, 549 F.2d 648, 649 n. 3

18   (9th Cir. 1977).

19           In order to set forth a claim against a municipality under § 1983, a plaintiff must show

20   that defendant’s employees or agents acted through an official custom, pattern or policy that

21   permits deliberate indifference to, or violates, plaintiff’s civil rights; or that the entity ratified the

22   unlawful conduct. See Monell v. Department of Social Services, 436 U.S. 658, 690-91 (1978);

23   Larez v. City of Los Angeles, 946 F.2d 630, 646-47 (9th Cir. 1991).

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 4
 1          To establish municipal liability under § 1983, a plaintiff must show (1) deprivation of a

 2   constitutional right; (2) that the municipality has a policy; (3) the policy amounts to deliberate

 3   indifference to plaintiff's constitutional rights; and (4) the policy is the moving force behind the

 4   constitutional violation. See Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992). The

 5   Supreme Court has emphasized that the unconstitutional acts of a government agent cannot,

 6   standing alone, lead to municipal liability; there is no respondeat superior liability under § 1983.

 7   Monell v. New York City Dept. of Social Services, 436 U.S. 658, 692 (1978). A municipality

 8   may only be liable if its policies are the ‘“moving force [behind] the constitutional violation.’”

 9   City of Canton v. Harris, 489 U.S. 378, 389 (1989), (quoting Monell at 694).

10          A municipality will not be liable for acts of negligence by employees or for an

11   unconstitutional act by a non policy-making employee. Davis v. City of Ellensburg, 869 F.2d

12   1230, 1234-35 (9th Cir. 1989). Evidence of mistakes by adequately trained personnel or the

13   occurrence of a single incident of unconstitutional action by a non-policy-making employee is

14   not sufficient to show the existence of an unconstitutional custom or policy. Thompson v. City of

15   Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989).

16          IV.     Claims

17          Plaintiff’s complaint is eighteen pages and contains what appears to be a factual

18   background section followed by sixteen causes of action including: retaliation, malicious

19   prosecution, infliction of emotional distress, negligent infliction of emotional distress,

20   racketeering, conspiracy to commit racketeering-vicarious liability: master-servant relationship,

21   extortion, abuse of process, dereliction of duty, professional and judicial misconduct, trespass on

22   the case, deprivation of rights under color of law, conspiracy to deprive rights, conspiracy

23   against rights, kidnapping, and tortuous misrepresentation. See Dkt. 1-1, at 8-15.

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 5
 1          When a plaintiff is proceeding pro se, this Court must “‘construe the pleadings liberally

 2   and . . . afford the [plaintiff] the benefit of any doubt.’” Hebbe v. Pliler, 627 F.3d 338, 342 (9th

 3   Cir. 2010) (quoting Bretz v. Kelman, 773 F.2d 1026, 1027 n. 1 (9th Cir. 1985) (en banc)); see

 4   also Estelle v. Gamble, 429 U.S. 97, 106 (1976); Fed. R. Civ. P. 8(e) (“Pleadings must be

 5   construed so as to do justice”). Nonetheless, Federal Rule of Civil Procedure 8 requires a

 6   complaint to contain “a short and plain statement of the claim showing that the pleader is entitled

 7   to relief.” Fed. R. Civ. P. 8(a). “Each allegation must be simple, concise, and direct.” Fed. R.

 8   Civ. P. 8(d). Moreover, pro se litigants must “abide by the rules of the court in which he

 9   litigates.” Carter v. Commissioner of Internal Revenue Service, 784 F.2d 1006, 1008 (9th Cir.

10   1986). This Court will not supply essential elements of the claim that were not initially pled.

11   Pena v. Gardner, 976 F.2d 469, 471–72 (9th Cir. 1992).

12          While the narrative statement plaintiff submitted may be evidence in support of plaintiff’s

13   complaint, “the Court cannot glean what claims for relief might lay hidden in the narration

14   provided by plaintiff and it is plaintiff’s responsibility to make each claim clear and provide only

15   a short statement of facts supporting [each] claim,” Henderson v. Scott, 2005 WL 1335220, at *1

16   (E.D. Cal. May 4, 2005). Therefore, plaintiff’s amended complaint should contain simple and

17   direct statements of his claims.

18          A. § 1983 Claim

19          On his civil cover sheet, plaintiff states that his cause of action arises under “Title 42

20   Section 1983, Tittle 18 U.S.C. 241 & 242.” See Dkt. 1-2. Thus, this Court construes plaintiff’s

21   complaint, at least in part, as a claim for relief pursuant to 42 U.S.C. § 1983.

22          To state a claim under 42 U.S.C. § 1983, at least three elements must be met: (1)

23   defendant must be a person acting under the color of state law; (2) the person’s conduct must

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 6
 1   have deprived plaintiff of rights, privileges, or immunities secured by the constitution or laws of

 2   the United States, Parratt v. Taylor, 451 U.S. 527, 535, (1981) (overruled in part on other

 3   grounds); Daniels v. Williams, 474 U.S. 327, 330-31, (1986); and (3) causation. See Mt. Healthy

 4   City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 286-87, (1977); Flores v. Pierce, 617 F.2d

 5   1386, 1390-91 (9th Cir. 1980), cert. denied, 449 U.S. 875, (1980).

 6          Plaintiff has named multiple defendants, including a judge and prosecutor. See Dkt. 1-1.

 7   It is difficult to glean from plaintiff’s complaint which defendant is being sued for which claim.

 8   Plaintiff must allege facts showing how a defendant caused or personally participated in causing

 9   the harm alleged in the complaint. Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

10          Plaintiff also states a claim for vicarious liability. See Dkt. 1-1, at 9. A § 1983 suit cannot

11   be based on vicarious liability—that is, holding a supervisor responsible for the actions of his or

12   her subordinate—but must allege that defendant’s own conduct violated plaintiff’s civil rights.

13   City of Canton v. Harris, 489 U.S. 378, 385-90 (1989). A supervisor may be held liable only “if

14   there exists either, (1) his or her personal involvement in the constitutional deprivation, or (2) a

15   sufficient causal connection between a supervisor’s wrongful conduct and the constitutional

16   violation.” Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991), cert. denied

17   502 U.S. 1074 (1992). At a minimum, a plaintiff must show that a supervisory official at least

18   implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct.

19   Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.).

20          Therefore, if plaintiff intends to pursue a § 1983 civil rights action in this Court, he must

21   file an amended complaint, and within the amended complaint he must write a short, plain

22   statement telling the Court: (1) the constitutional right plaintiff believes was violated; (2) the

23   name of the person who violated the right; (3) exactly what the individual did or failed to do; (4)

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 7
 1   how the action or inaction of the individual is connected to the violation of plaintiff’s

 2   constitutional rights; and (5) what specific injury plaintiff suffered because of the individual’s

 3   conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976).

 4          V.      Motion to Remove Vehicle Interlock Device and Return of Personal Property

 5          Plaintiff’s Motion to Remove Vehicle Interlock Device and Return of Personal Property

 6   (Dkt. 1-3) is premature because plaintiff has been ordered to amend his complaint. Without a

 7   valid complaint, no judgment on the matter may be issued. Accordingly, the motion is denied.

 8          VI.     Motion to Seal

 9          Plaintiff moves to seal a document entitled “‘Judicial Notice’ in the interests of public

10   safety.” Dkt. 2; See also Dkt. 3. In determining whether or not to seal a document, the Court

11   must "start with a strong presumption of public access to the court records." Foltz v. State Farm

12   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citing Hagestad v. Tragesser, 49 F.3d

13   1430, 1434 (9th Cir. 1995)). However, this presumption "is not absolute and can be overridden

14   given sufficiently compelling reasons for doing so." Foltz, 331 F.3d at 1135 (citing San Jose

15   Mercury News, Inc. v. U.S. Dist. Ct. N. Dist. (San Jose), 187 F.3d 1096, 1102 (9th Cir. 1999)).

16          Here, plaintiff gives no other reason than “the interests of public safety.” Dkt. 2. The

17   document contains eight pages of excerpts of various laws, codes, and constitutional

18   amendments. See generally, Dkt. 3, at 1-8. Plaintiff also includes a medical bill (Dkt. 3, at 10-11)

19   and a motion for waiver of civil fees in State court (Dkt. 3, at 12-16). It is unclear to this Court

20   why publicly available laws, codes, and constitutional amendments must be sealed to protect the

21   public interest. To the extent that plaintiff is concerned that his personal information is exposed

22   in the document, plaintiff should redact any personal information and refile the document.

23

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 8
 1   Accordingly, plaintiff’s motion to seal (Dkt. 2) is denied and the document entitled “Judicial

 2   Notice” (Dkt. 3) is stricken.

 3                                             CONCLUSION

 4          The Court concludes as follows:

 5          •   Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is DENIED

 6          •   Plaintiff’s complaint (Dkt. 1-1) is DISMISSED without prejudice

 7          •   Plaintiff’s Motion to Remove Vehicle Interlock Device and Return of Personal
                Property (Dkt. 1-3) is DENIED as premature
 8
            •   Plaintiff’s Motion to Seal (Dkt. 2) is DENIED
 9
            •   Plaintiff’s filing entitled “Judicial Notice” (Dkt. 3) is STRICKEN
10
            Plaintiff is granted leave to amend his IFP and complaint and must do so by January 31,
11
     2020. Failure to properly amend the complaint may result in the denial of plaintiff’s IFP
12
     application and dismissal of his claim.
13
            The Clerk of the Court is directed to note January 31, 2020 as the deadline for plaintiff’s
14
     second amended complaint.
15
            Dated this 2nd day of January, 2020.
16

17

18
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
19

20

21

22

23

24

     ORDER ON MISCELLANEOUS MOTIONS AND
     GRANTING LEAVE TO AMEND - 9
